Citation Nr: 0926598	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active duty from October 1977 to February 
1978 and was activated during Desert Storm from December 1990 
through June 1991, with service in the continental United 
States.  In addition, she had periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
with the U.S. Army Reserve extending from May 1977 to 
November 2001, which are detailed in a document issued by the 
Department of the Army in October 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In January 2004, a travel Board hearing was held before a 
Veterans Law Judge, who is no longer with the Board.  In 
correspondence from the Board to the Veteran dated in April 
2009, she was advised of this fact and of the opportunity to 
request another hearing pursuant to 38 C.F.R. §§ 20.707 and 
20.717 (2008).  In May 2009, the Veteran responded indicating 
that she did not wish appear for another hearing and 
requesting that the case be considered based on the evidence 
of record.  

This case was previously before the Board in July 2004 at 
which time it was remanded for additional evidentiary 
development.  To the extent possible, that development has 
been undertaken and the case has returned to the Board.

The claim of entitlement to service connection for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently suffers from anemia that is related to his active 
duty service.

2.  The Veteran has symptoms and manifestations of occasional 
chest pain, but the competent and probative evidence of 
record does not show that the Veteran has an underlying 
clinical diagnosis of a disability which includes 
manifestations of chest pain.

3.  The probative evidence does not show that a currently 
diagnosed right knee disorder is etiologically related to any 
of the Veteran's periods of active service or ACDUTRA (to 
include presumptively).


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection anemia 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2008).

2.  The criteria for the establishment of service connection 
for a clinical disability manifested by chest pain have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  A right knee disorder was not incurred or aggravated 
during or as a result of active military service or ACDUTRA.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, the Board observes that the Veteran's service 
treatment records (STRs) are incomplete in this case.  Even 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
STRs were unavailable/incomplete, through no fault of the 
Veteran, there was a "heightened duty" to assist the Veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

The Board finds that with respect to the Veteran's service 
connection claims, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in April 2001, July 2004 and 
December 2006.  The letters addressed all required notice 
elements and were sent both prior and subsequent to the 
initial unfavorable decision issued by the agency of original 
jurisdiction (AOJ) in March 2002.  

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  This notice was provided in correspondence dated in 
December 2006.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In this case, as the service connection claims 
on appeal are being denied herein, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot and there is no prejudice in issuing a 
final decision as to these claims.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring STRs and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, as indicated 
previously, the Veteran's STRs are incomplete, despite 
numerous attempts to obtain both the full active duty STRs 
and Army Reserve records.  In this regard, the Department of 
the Army, National Personnel Records Center, Defense Finance 
and Accounting Service, and U.S. Army Reserve and Personnel 
Center were all contacted in an attempt to obtain available 
records, and all available records have been obtained and 
associated with the claims folder.  Neither the Veteran nor 
her representative has identified any additional source which 
might have pertinent records.    

Private treatment records have also been obtained and the 
Veteran has provided numerous statements and has presented 
testimony at a Board hearing.

The evidence on file adequately addresses the threshold issue 
of current disability and where required, nexus to 
service/ACDUTRA, by virtue of VA examinations conducted in 
2004 and 2009.  The Board has no obligation to request an 
additional medical examination or obtain a medical opinion 
when, as is the case here, there is no competent evidence 
that the Veteran's claimed conditions are associated with her 
service, by virtue of incurrence or aggravation.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that).  
Therefore, it is not necessary to Remand the case to obtain a 
medical examination medical opinion in order to decide the 
claims in this case (except as pertains to the GERD claim).  
38 C.F.R. § 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background

The Veteran filed the service claims at issue in February 
2001 and May 2001 (right knee).  

The Veteran had verified active service from October 1977 to 
February 1978 and from December 1990 to June 1991, during 
which time her MOS was operating room specialist and she did 
not perform any foreign service.  She also has verified had 
active duty for training (ACDUTRA) periods from August 7-11, 
1993; July 9-21, 1995; June 1-14, 1997; June 14-27, 1998; and 
from August 16-27, 1999.  

The file contains the Veteran's December 1976 enlistment 
examination report which revealed no abnormalities, except 
for a scar, on clinical examination.  The Veteran did not 
acknowledge having any symptoms or problems.   

The file contains a periodic examination report dated in 
August 1998, which indicates that clinical evaluation of the 
lower extremities, lungs, chest and heart were normal.  There 
were no findings made pertaining to a chest X-ray or blood 
testing.  The Veteran reported that she had not experienced 
symptoms of swollen or painful joints, locked knee, shortness 
of breath or pain/pressure in the chest.  

The Veteran maintains that chest pain and anemia occurred in 
August 1999 during a period of ACDUTRA.  The file contains 
treatment records and statements made during this period 
which indicate that on August 19, 1999, the Veteran was 
walking at a slow pace and started experiencing chest pain, 
accompanied by difficulty breathing and light-headedness; 911 
was called.  

The Veteran was hospitalized at a private facility from 
August 19-21, 1999.  A radiology report dated August 19, 
1999, revealed an impression of possible mild pulmonary 
venous hypertension; and was otherwise negative.  A private 
cardiac catheterization report of August 20, 1999, revealed 
normal coronary arteries, normal renal arteries and normal 
left ventricular systolic function.  It was noted that no 
intervention was warranted based on the findings, but that 
the Veteran had evidence of iron deficiency anemia, which 
needed to be addressed and corrected.   An anemia study 
conducted on August 20, 1999, revealed severe 
microcytic/hypochromic anemia, consistent with iron 
deficiency.  Diagnoses of exertional chest pain with possible 
angina equivalent, anemia and GERD, were made.  

The file contains a line of duty investigation report, 
pertaining to the Veteran's illness during the August 1999 
ACDUTRA.  The report indicated that at that time, the Veteran 
was found to have an abnormal ECG and below normal HCT.  It 
was noted that the Veteran had reported experiencing 
shortness of breath and palpitations prior this illness, but 
she denied being treated for or diagnosed with a cardiac 
disease prior to this time.  It was noted that there was 
nothing in her medical records which indicated that the 
illness was due to a pre-existing condition.  Accordingly, it 
was determined that the illness was incurred in the line of 
duty.  

In a statement provided in February 2000, the Veteran 
indicated that anemia was not a pre-existing condition and 
was not initially identified until August 1999.  

The file contains private treatment records from the Lallie 
Kemp Medical Center (LKMC) dated from 1999 to 2001.  The 
Veteran was treated for epigastric pain in April 1999.  A 
cardiac study was conducted in May 1999 in conjunction with 
the Veteran's complaints of syncope; the study was normal.  
The Veteran was treated for complaints of atypical chest pain 
in June 1999.  Mild GERD was assessed in June 1999.  In July 
1999, a cardiolite stress test was conducted which revealed 
decreased activity in the upper left ventricular region 
suggesting old infarction.  An August 1999 entry reflects 
that coronary artery disease (CAD) and GERD were diagnosed in 
conjunction with a follow-up for atypical chest pain.  Mitral 
valve prolapse (MVP) was diagnosed in later August 1999.  
Arthritis (location unspecified) was diagnosed in January 
2001; that entry does not contain any complaints or clinical 
findings relating to the right knee.  The Veteran continued 
to be followed for MVP, anemia and hypertension until May 
2001.

The Veteran presented testimony at a travel Board hearing 
held in January 2004.  She indicated that in August 1999, she 
suffered from a spell which resulted in her being 
hospitalized and treated for exertional chest pain and 
anemia.  She indicated that she was later treated at a 
private facility for hypertension and anemia.  She stated 
that right knee arthritis had resulted from carrying 
backpacks and marching over the years.  

A VA examination of the heart was conducted in August 2004.  
It was noted that the Veteran was a non-smoker.  Symptoms of 
dyspnea on walking several blocks was reported.  The Veteran 
did not complain of chest pain.  The report indicated that 
the Veteran was taking medication for treatment of 
hypertension.  A chest X-ray film revealed mild enlargement 
of the heart and clear lungs.  An ECG was normal.  An 
impression of mild cardiomegaly and left lung granulomas was 
made.  

A VA examination of the intestines was also conducted in 
August 2004.  Physical examination was negative for clinical 
indications of malnutrition and anemia.  Spontaneous GERD and 
delayed esophageal peristalsis were diagnosed.  

A VA examination of the joints was conducted in August 2004, 
the Veteran complained of a 5-year history of right knee 
pain, indicating that this was associated with marching and 
doing exercises in service.  She indicated that a doctor had 
diagnosed arthritis in the knee which was being treated with 
Aleve.  The Veteran denied sustaining any knee injuries in 
service and stated that she served in the reserves for 24 
years, primarily as a clerk in the operating room.  X-ray 
films revealed minimal degenerative joint disease and slight 
osteoarthritis.  The examiner opined that it was likely that 
routine marching and exercises could have caused the gradual 
onset of right knee arthritis.  The examiner went on to state 
that it was obvious that the currently diagnosed right knee 
disorder began during military service, but was not related 
to an injury, and was instead related to routine daily 
activities.  

The Veteran's personnel file was received on microfiche in 
February 2002 and was processed to provide paper copies of 
these records in 2006.  This file did not include any medical 
records or evaluations subsequent to 1976.  

A VA examination of the heart was conducted in February 2009; 
the claims folder and medical records were reviewed.  The 
Veteran described chest pain and syncope that occurred in 
conjunction with her deployment during Operation Desert Storm 
(1990-1991).  She reported that since that time, chest pain 
had occurred intermittently with remissions.  A history of 
dyspnea on severe exertion was recorded.  ECG and EKG testing 
was normal and the heart was normal in size.  Atypical chest 
pain was diagnosed.  The examiner opined that there was no 
evidence of obstructive coronary artery related chest pain 
and commented that the Veteran had atypical chest pain which 
was possibly unrelated to the heart.  He explained that 
coronary angiogram performed years after the onset of chest 
pain did not reveal any significant obstructive CAD.  The 
report further noted that a stress EKG performed in February 
2009 did not reproduce chest pain.  

Upon VA examination conducted in February 2009, it was noted 
that there was no sign of anemia.  

A VA examination of the joints was conducted in February 
2009, the claims file and medical records were reviewed.  
Full range of motion from 0 to 140 degrees was shown on 
examination with no evidence of instability.  X-ray films 
revealed very mild degenerative joint disease (DJD).  
Diagnoses of age appropriate DJD of the right knee and mild 
obesity were made.  The examiner indicated that DJD of the 
right knee had not been caused by or the result of any of the 
Veteran's active service.  The examiner noted that there was 
no indication of any injury in service and noted that the 
minimal changes on examination and X-ray films were likely 
due to the Veteran's age and weight.  It was further observed 
that the changes were too little and too late to be due to 
service connected incidents and were likely due to years of 
daily weight bearing and being overweight.  

Legal Analysis- Service Connection Claims

In a case such as this where it appears that STRs are 
incomplete, the Board's obligation to explain its findings 
and conclusions, and to consider carefully the benefit-of- 
the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board must point out, however, the O'Hare 
precedent does not raise a presumption that the missing 
medical records would, if they still existed, necessarily 
support the claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when a veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant. Russo v. 
Brown, 9 Vet. App. 46 (1996).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection for certain diseases, including arthritis, 
may also be established on a presumptive basis by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

	A.  Anemia

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of anemia.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

VA disability compensation derives from two statutes, 
sections 1110 and 1131 of title 38, United States Code.  Both 
provide for compensation, beginning with the following words; 
"For disability resulting from personal injury suffered or 
disease contracted in line of duty..."  Thus, in order for a 
Veteran to qualify for compensation under those statutes, the 
Veteran must prove the existence of disability.  

It appears in the medical records that anemia was initially 
diagnosed in 1999 and continued to be treated until 
approximately 2001.  However, since May 2001, the file 
contains no diagnosis of anemia.  Significantly, upon VA 
examinations of 2004 and 2009, there was no clinical evidence 
of anemia.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence shows that the Veteran does not 
currently have diagnosed anemia, Hickson element (1) 
therefore has not been met, and the Veteran's claim fails on 
this basis alone.  See Brammer, supra; see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (noting that service connection 
may not be granted unless a current disability exists).

Accordingly, as there is no evidence of the currently claimed 
disability, the preponderance of the evidence is against the 
claim for anemia and service connection must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

	B.  Chest Pain

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a disability 
manifested by chest pain has not been established.  Service 
connection is only warranted where the evidence demonstrates 
a disability.  "Disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1 (2008); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  The Veteran has not been 
diagnosed with underlying clinical disability associated with 
chest pain. 

The Board acknowledges that atypical chest pain was assessed 
in February 2009.  However, at that time, no underlying 
cardiovascular condition was diagnosed.  In this regard, ECG 
and EKG testing was normal and even stress testing did not 
actually produce chest pain.  The examiner specifically 
opined that there was no evidence of underlying cardiac 
disease, specifically CAD, related to the Veteran's 
complaints of chest pain, and commented that the Veteran's 
atypical chest pain was possibly entirely unrelated to the 
heart.   

Essentially, the current test results are within normal 
limits and the assessment made upon examination in 2009 
simply acknowledged the Veteran's history and complaints of 
occasional chest pain, unaccompanied by diagnostic or 
clinical findings of an underlying cardiac (or other) 
clinical disorder, manifested by chest pain, or even by 
evidence of chest pain on examination, to include stress 
testing.  As such, the currently claimed chest pain merely 
amounts to a reported symptom.  A symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As chest pain in and 
of itself does not constitute a current clinical disability, 
service connection cannot be awarded regardless of whether 
the Veteran has the claimed symptom.

The Board has considered the Veteran's statements in support 
of her claim that she has a current disability manifested by 
chest pain which she believes is related to chest pain 
treated during a period of ACDUTRA in 1999.  This history of 
chest pain is well documented in the file and the Board 
acknowledges this history as credible.  However, while the 
Veteran is certainly competent to describe the extent of her 
current symptomatology, there is no evidence that she 
possesses the requisite medical training or expertise 
necessary to render her competent to offer evidence on 
matters such as medical diagnosis or medical causation, the 
pertinent inquiries in this case.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In light of the absence of any competent medical evidence of 
record to suggest that the Veteran has a current clinical 
disability, the Veteran's claim of entitlement to service 
connection for a disability manifested by chest pain is 
denied.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for chest pain.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

	C.  Right Knee

The Veteran maintains that right arthritis resulted from 
years of carrying backpacks and marching during her active 
duty service and ACDUTRA periods.

Indisputably, the record contains medical evidence of a 
currently manifested right knee disorders, diagnosed as mild 
DJD upon VA examination conducted in 2009.  As such, Hickson 
element (1) is satisfied.

The remaining question is whether or not a currently 
manifested right knee disorder was incurred during or as a 
result of the Veteran's active military service to include 
ACDUTRA, presumptively or otherwise.

An analysis of the second Hickson element - in-service 
incurrence, fails to demonstrate that any right knee injury 
was sustained or that any right knee disorder was diagnosed 
during either of the Veteran's periods of active service or 
at any time during which the Veteran was on ACDUTRA.  When 
examined by VA in August 2004, the Veteran reported that her 
knee problems began in approximately 1999.  On examination, 
she specifically reported that she was not seen at any time 
during service for right knee problems and that the STRs 
contained no reference to any right knee disorder.  

A review of private medical records dated from 1999 to 2001 
fails to reveal any complaints or clinical findings relating 
to the right knee.  A January 2001 record includes an 
assessment of arthritis; however there is no indication that 
this specifically relates to the right knee and the records 
do not include any X-ray film reports indicating arthritis of 
any joint.  

The earliest diagnosis of any right knee disorder was in 
August 2004, when minimal degenerative joint disease of the 
right knee and slight osteoarthritis were diagnosed.  The 
Board also observes that the file does not include any 
diagnosis of a right knee disorder, to include arthritis, 
during the first year following the Veteran's last period of 
ACDUTRA which ended in November 2001.  A chronic disease need 
not be diagnosed during the presumptive period under 
38 C.F.R. § 3.307(c), but if not, there must then be shown by 
acceptable medical or lay evidence, characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  In this case, it appears that X-ray evidence of 
arthritis was first demonstrated in several years after the 
Veteran was discharged from service.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson element is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  In this regard, 
while the Board has no reason to doubt the Veteran's reports 
of knee pain since 1999, the fact remains that no clinical 
disability of the right knee was diagnosed until 2004.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 
451 F.3d 1331 (Fed. Cir. 2006).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between her military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  In this case, the record 
contains two medical opinions addressing the relationship 
between the Veteran's claimed right knee disorder and 
service.  Among the factors for assessing the probative value 
of a medical opinion is the thoroughness and detail of the 
opinion and whether the opinion is based upon a complete 
accurate factual premise.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

The first opinion was offered by a VA examiner in 2004.  The 
examiner opined that it was likely that routine marching and 
exercises could have caused the gradual onset of right knee 
arthritis.  The examiner went on to state that it was obvious 
that the currently diagnosed right knee disorder began during 
military service, but was not related to an injury, and was 
instead related to routine daily activities.  The Board 
points out that the opinion is internally inconsistent in 
that it initially spoke in terms of possibility and later 
indicated that a nexus was obvious.  Moreover, there is no 
indication that the VA examiner reviewed the claims folder or 
any of the pertinent STRs or post-service medical evidence in 
rendering the opinion.  Essentially, the opinion was rendered 
based solely on a history supplied by the Veteran.  

The Court has held that VA can not reject a medical opinion 
simply because it is based on a history supplied by the 
Veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a Veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the Veteran).  In this case, the history 
provided by the Veteran upon VA examination in 2004 was at 
minimum, unclear and incomplete.  She did not identify her 
active duty and ACDUTRA service dates, mentioning only that 
she was discharged from service 3 years prior to 2004.  In 
addition, the report indicated that the Veteran served for 24 
years, suggesting that the Veteran had been on active duty 
service for 24 years prior to that time.  Based on this 
rendition of the facts, the examiner opined that a currently 
diagnosed right knee disorder began during military service, 
but was not related to an injury, and was instead related to 
routine daily activities.  However, in truth, the Veteran's 
reserve obligation ended in November 2001, and there is no 
indication that she served on ACDUTRA after August 1999.  It 
is clear that this information was not available to or 
considered by the VA the examiner, and as such the factual 
basis of the opinion was inaccurate; inasmuch as the 
Veteran's did not perform physical activities associated with 
military service on a routine or daily basis, for the 
sustained time period which is suggested by the information 
given by the Veteran at the time of the 2004 VA examination.  

The Board notes that mere recitation of the Veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Although examiners need not have the historical records to 
provide a probative opinion, they do need to base the opinion 
on an accurate history, if they provide an opinion.  In this 
case, the 2004 opinion was based on an inaccurate/incomplete 
history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Thus, the Board finds that the 2004 VA opinion is of 
little probative value in this case.

In contrast, the 2009 VA examination report clearly indicated 
that the available STRs were reviewed as were post-service 
records and the 2004 VA examination report.  In that opinion, 
the examiner weighed factors including: the lack of 
documented any right knee injury in service or ACDUTRA; the 
extent and degree of current disability demonstrated; and the 
Veteran's personal health factors including her age and 
weight.  The examiner noted that there was no indication of 
any injury in service and noted that the minimal changes on 
examination and X-ray films were likely due to the Veteran's 
age and weight.  It was further observed that the changes 
were too little and too late to be due to service-connected 
incidents and were likely due to years of daily weight 
bearing and being overweight.

This opinion is considered to be the most probative evidence 
pertaining to the right knee claim, as it was based upon a 
review of the Veteran's accurate medical records and history.  
Accordingly, the opinion is found to carry significant 
weight.  The Veteran has not provided any competent medical 
evidence to rebut the opinion against the claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  

The Board does not question the Veteran's sincerity in her 
belief that she has a currently manifested right knee 
disorder as a result of active service and/or ACDUTRA.  While 
she is certainly competent to relate her symptomatology of 
knee pain on in service or on ACDUTRA and thereafter, there 
is no evidence that she possesses the requisite medical 
training or expertise necessary to render her competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  In this regard, while record reflects 
that the Veteran served on ACDUTRA as an operating room 
specialist, there is no indication that she is medically 
qualified as a nurse or other medical specialist.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Accordingly, mere contentions and 
statements of the Veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the currently claimed right knee condition with events 
or incidents which occurred in or are related to service, are 
not competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, as 
the weight of the competent and probative medical evidence is 
against a finding that the Veteran's claimed right knee 
disorder is related to service, Hickson element (3), medical 
nexus, is not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a right knee disorder.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to service connection for anemia is denied.

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for a right knee disorder 
is denied.


REMAND

The Veteran seeks service connection for GERD.  Additional 
development is required in this case.  

The Veteran filed an original service connection claim for 
GERD in February 2001, at which time she indicated that this 
condition had its onset in August 1999.  A brief review of 
the pertinent evidence reflects that the Veteran was treated 
for epigastric pain in April 1999 and that mild GERD was 
clinically diagnosed in June 1999, prior to the Veteran's 
period of ACDUTRA in August 1999.  In addition, the file 
contains an August 1998 periodic examination report which was 
negative for any clinical indication of GERD or for 
subjective complaints of frequent indigestion or stomach 
trouble.  

In hearing testimony presented in January 2004, the Veteran 
stated that she experienced an upset stomach, indigestion and 
some reflux symptomatology during her period of active 
service during Desert Storm from December 1990 through June 
1991 (although it does not appear that she was deployed 
overseas).  When examined by VA in August 2004, an upper GI 
series revealed GERD, which was diagnosed, as was delayed 
esophageal peristalsis.  At that time, the Veteran did not 
provide any information regarding the duration or onset of 
her symptoms.  

When examined by VA in February 2009, the Veteran estimated 
that her reflux symptoms began in about 1993.  A VA medical 
opinion was rendered indicting that it appeared that the 
Veteran's GERD was present prior to her military service; the 
examiner then indicated that he was not able to address 
whether the condition was aggravated or worsened as a result 
of military service without resorting to mere speculation.  

Under applicable law, service connection may be granted for a 
current disability that is the result of a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008).  
A preexisting disorder will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).

Initially, it is unclear whether the Veteran's claimed GERD 
existed prior to service/ACDUTRA, or was incurred therein.  
In part, the difficulty in ascertaining this is due to the 
fact that the STRs are incomplete in this case.  Also 
complicating matters is the fact that the medical history 
given by the Veteran has been somewhat inconsistent.  In 
light of the fact that the STRs are incomplete in this case, 
the history provided by the Veteran regarding the nature, 
duration and onset of her symptoms is vitally important.  The 
Board believes that an examination is warranted in this case 
in order to allow Veteran to present a detailed and 
comprehensive medical history and to reconcile the history 
previously provided, and in order to obtain a fully informed 
medical opinion.  In this regard, the Board notes that a lay 
person is competent to report observable symptomatology of an 
injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-
308 (2007).  As such, it would be premature at this point for 
the Board to make this determination in this case without 
obtaining an objective medical opinion of record addressing 
the pertinent inquiries; in this regard, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
Accordingly, in order to address the matters discussed 
herein, a request for supplemental medical examination report 
and opinion is warranted in this case, to include addressing 
whether the Veteran's GERD was at least as likely as not 
incurred in service, or alternately, whether it was pre-
existing and if so, whether it was chronically aggravated by 
the August 1999 period of ACDUTRA, by events subsequent to 
service, or has simply increased in severity due to the 
natural progression of the condition.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Accordingly, the issue of entitlement to service connection 
for GERD is remanded for the following actions:

1.  A VA examination is requested in this 
case, the purpose of which is to determine 
whether the Veteran's GERD was incurred in, or 
existed prior to, service; and if so, whether 
it underwent measurable chronic aggravation 
therein.  The claims folder and a copy of this 
Remand should be made available for the 
examiner to review.  The examiner is requested 
to elicit a detailed and comprehensive medical 
history from the Veteran regarding the onset, 
duration and nature of her symptoms, and if 
possible it is requested that the history 
provided upon examination be reconciled with 
the history previously provided by the 
Veteran.  The VA examiner should initially 
provided a clinical diagnosis relating to the 
Veteran's claimed reflux symptoms.  The 
physician is then asked to address the 
inquiries below:

a)	Whether the Veteran's claimed GERD 
was incurred in or existed prior to 
service, keeping in mind that the Veteran 
served on active duty from December 1990 
to June 1991, and thereafter, had several 
periods of certified ACDUTRA, as detailed 
in an October 2008 document on file, the 
last of which extended from August 16-27, 
1999.  If the examiner believes that GERD 
was incurred in service or ACDUTRA, it is 
requested that an opinion be provided as 
to whether it is at least as likely as 
not that GERD, believed to have been so 
incurred, is etiologically related to 
currently claimed and diagnosed GERD; or

b)	If it is determined that GERD 
represents a pre-existing disorder, did 
the Veteran's claimed GERD undergo an 
increase in severity during 
service/ACDUTRA?  In making such 
determination, the examiner should 
identify the date of onset (to the extent 
possible) of GERD and consider and 
discuss the manifestations of the 
disability prior to, during and 
subsequent to service.

i)  If an increase in severity 
occurred, were the symptoms 
manifested indicative of temporary 
flare-ups, or of a permanent 
worsening of the underlying 
condition, claimed as GERD?

ii)  Provided there was in fact an 
increase in severity of claimed GERD 
that involved some permanent effect, 
was this directly attributable to 
service, or instead to the natural 
progress of that condition?

2.  In offering opinions addressing these 
questions, the VA examiner should review the 
private medical records from Lallie Kemp 
Medical Center dated from 1999-2001; records 
relating to the Veteran's ACDUTRA period in 
August 2009, and the VA examination reports of 
2004 and 2009.  A complete rationale must be 
provided for any opinion offered in a 
typewritten report.  

3.  Thereafter, the RO should readjudicate the 
claim for entitlement to service connection 
for GERD.  If the benefit sought on appeal is 
not granted, the Veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


